[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________          FILED
                                                    U.S. COURT OF APPEALS
                                 No. 09-14051         ELEVENTH CIRCUIT
                                                      SEPTEMBER 24, 2010
                           ________________________
                                                           JOHN LEY
                                                            CLERK
                     D. C. Docket No. 06-00076-CR-1-RWS-1

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

WILLIE JEROME PARKS,

                                                               Defendant-Appellant.


                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                               (September 24, 2010)

Before HULL, MARTIN and FAY, Circuit Judges.

HULL, Circuit Judge:

      Defendant-Appellant Willie Jerome Parks appeals his convictions and

sentences for attempting to distribute cocaine hydrochloride, in violation of 21
U.S.C. § 841(a)(1) & (b)(1)(C)), and possession of firearms and ammunition by a

convicted felon, in violation of 18 U.S.C. §§ 922(g) & 924(e). After review and

oral argument, we affirm.

                                I. BACKGROUND

A.    Search of 878 Rock Street Residence

      On January 9, 2004, law enforcement officers executed a search warrant on a

residence at 878 Rock Street, Atlanta, Georgia. The building was composed of

separate apartments, and the officers searched Apartment B. Before executing the

search warrant, law enforcement officers observed several adults go in and out of

Apartment B. Officers had to go through a “burglar-bar door” that had a hole in

the mesh of the door. Officers entered Apartment B, found a group of individuals

in the living room, and observed drugs and drug paraphernalia, primarily

marijuana. Defendant Parks was in the kitchen and was arrested. The officers also

secured four women present in the living room, including two minors.

      Law enforcement officers searched Defendant Parks and found: (1) $3,900

in cash; (2) a small pill bottle containing 36-39 small, yellow, plastic zip-lock bags

containing a white powder believed to be cocaine; (3) a set of keys; and (4)

additional small zip-lock bags. Law enforcement officers did not find a wallet on

Parks. Subsequent laboratory tests revealed the bags in the Parks’s pill bottle



                                           2
contained 2.8 grams of cocaine.

      Law enforcement officers continued searching Apartment B. In the living

room, they found a plastic bag containing what laboratory tests later revealed to be

137.4 grams of marijuana. The officers also found a small gram scale. Officers

saw a small “trail” from the bedroom to the bathroom of what looked like small

pieces of crack cocaine, later determined to be 0.78 grams of crack. In the sink in

the bathroom, officers found single-edged razor blades and additional pieces of

suspected crack cocaine.

      Atlanta Police Department (“APD”) Investigator William Gilmore searched

the apartment’s bedroom and found a locked safe under the bed or near the back

part of the bedroom. The keys found on Defendant Parks did not include a key to

the safe. Investigator Gilmore forced the safe open. In the safe were a wallet, a

plastic bag containing what appeared to be a brick of powdered cocaine, and 43

rounds of ammunition for .357 and .38 caliber handguns. The wallet contained a

driver’s license card issued to Defendant Parks, a health system identification card

issued to Parks, some shopping advantage cards issued to Parks, an expired

temporary driver’s license issued to Parks, a money order bearing the address of

878 Rock Street, and a personal note addressed to “Willie.” Defendant Parks was

taken into custody on the same day as the search of 878 Rock Street.



                                          3
      After searching Apartment B, Investigator Gilmore placed the wallet and the

other items recovered into a sealed property envelope that he turned over to the

APD property section. Before he did so, a photograph was taken of the open safe,

showing its contents, including the wallet. Investigator Gilmore’s property

evidence inventory report after Parks’s arrest did not indicate the existence of a

wallet in the safe, which Gilmore later described as an “omission.” However,

Gilmore’s summary narrative in his incident report did mention that a “billfold”

belonging to Parks was found in the safe. The search warrant return inventory also

indicated that a wallet containing Parks’s identification was seized during the

search.

      Sometime after the search, Investigator Gilmore signed out the wallet and its

contents from the APD property section for various hearings and proceedings. At

Parks’s trial, Gilmore testified that he inadvertently sealed the wallet with some

other records in a box in his possession and for a time believed the wallet had been

destroyed. Records from the APD property section also indicated that a wallet

from this investigation had been destroyed. Sometime after Parks’s arrest,

Investigator Gilmore informed Regina Cannon Stephenson, Parks’s original

attorney, that the wallet found in the safe had been destroyed. Attorney

Stephenson’s investigator also searched for the wallet at the APD inventory room



                                           4
and could not locate it. Gilmore retired from the APD in 2007.

       Four days after the search of Apartment B, Gilmore and other law

enforcement officers executed another search warrant on a U-Haul storage unit,

numbered 4905 and located at 300 Peter Street in Atlanta, Georgia. The trial

evidence showed that Defendant Parks entered into a rental contract for this storage

unit on August 29, 2002 and continued to rent the unit up to and through the date

of the search on January 13, 2004. The only other person on the rental agreement

was Mary Parks, Defendant Parks’s mother. In the storage unit, law enforcement

officers found two .38 caliber revolvers, a .357 revolver, and a .25 caliber

semiautomatic pistol. Parks was in custody between January 9, 2004 and January

13, 2004.

      Under the rental agreement, only Parks and his mother had access to the

storage unit. According to the trial testimony of a representative from the U-Haul

storage facility, each storage unit has two locks. One lock is owned by the renter,

and one lock is owned by U-Haul. In order to access a storage unit, therefore, a

renter must present identification at the U-Haul counter to obtain the key that

unlocks the U-Haul lock on the storage unit and bring his own separate key to open

the renter’s lock. The rental facility employee testified that individuals other than

Parks and his mother made rental payments for the unit, but they would not have



                                           5
been allowed to access the unit. The rental facility employee also testified that if

an individual accompanied Parks or his mother to the rental facility, they would

have been allowed to go to the unit with Parks or his mother. The storage facility

does not keep records of people who appear to go into the storage facility.

B.    Indictment and Trial

      On February 14, 2006, a grand jury indicted Parks. Pursuant to the second

superseding indictment, the grand jury charged Parks with five counts: (1)

possession of ammunition (found in the safe on January 9, 2004) by a convicted

felon, in violation of 18 U.S.C. §§ 922(g) & 924(e); (2) possession with the intent

to distribute a mixture and substance containing a detectable amount of marijuana,

in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(D); (3) attempt to distribute a

mixture and substance containing a detectable amount of cocaine hydrochloride, in

violation of 21 U.S.C. § 841(a)(1) & (b)(1)(c); (4) possession with the intent to

distribute at least 50 grams of cocaine base (crack), in violation of 21 U.S.C. §

841(a)(1) & (b)(1)(A)(iii); and (5) possession of firearms and ammunition (found

in the storage unit on January 13, 2004) by a convicted felon, in violation of 18

U.S.C. §§ 922(g) & 924(e). Parks pled not guilty.

      In May 2008, Parks filed a motion in limine to exclude trial testimony

concerning the wallet because his attorney Stephenson could not examine it (as it



                                           6
was believed that the wallet had been destroyed). Parks also noted that the

photograph of the safe’s contents, while showing a wallet, did not show any

identifying information linking the wallet or safe to Parks.

       On May 20, 2008, Parks moved to excuse Stephenson from the case, which

the district court granted the following day. Parks indicated he was going to retain

a new attorney but apparently never did. On August 6, 2008, the magistrate judge

appointed Attorney R. Gary Spencer to represent Parks. Spencer, like Stephenson,

also believed the wallet was destroyed.

       At some point, Gilmore discovered the wallet in a box in his house and, on

approximately August 1, 2008, turned it over to a law enforcement agent still

working on this case. On the first day of Parks’s trial in May 2009 and during

consideration of Parks’s motion in limine, the government disclosed that it had

found the wallet and intended to introduce it at trial. The government told the

district court that (1) Gilmore found the wallet in August 2008 and (2) the

government had informed Parks’s previous attorney Stephenson that it found the

wallet in August of 2008.1

       Defendant Parks, through his new attorney Spencer, then moved for a

continuance based on a discovery violation. The district court granted a


       1
        Stephenson later testified she was never informed by the government that the wallet had
been located.

                                               7
continuance for one day. The same day, Parks filed another motion in limine to

exclude the wallet due to the government’s failure to disclose it in a timely manner.

See Fed. R. Crim. P. 16(c). The district court denied Parks’s motion, determining

the government had not acted in bad faith and had not committed a discovery

violation, and that Parks had not shown he would suffer any harm from moving

forward with trial. The district court determined its one-day continuance helped to

put Parks back on a level playing field. Following its ruling, the district court

asked if Parks’s attorney Spencer had any arguments regarding a further

continuance, but attorney Spencer responded that he understood the ruling and was

“ready to go forward.”

       Following trial, the jury convicted Parks of attempting to distribute cocaine

(Count 3) and possession of firearms and ammunition (found in the storage unit)

by a convicted felon (Count 5). Parks was acquitted of the other counts.2

C.     Sentencing

       The presentence investigation report (“PSI”) listed Parks’s base offense level

for Count 3 as 30 based on U.S.S.G. § 2D1.1 and the drug table in U.S.S.G. §

2D1.1(c)(3). As to Count 5, the PSI listed Parks’s total offense level as 32,

consisting of: (1) a base offense level of 24 under § 2K2.1(a)(2); (2) a two-level


       2
        Parks twice moved for judgment of acquittal on all counts pursuant to Fed. R. Crim. P.
29, once at the close of the government’s case and again at the close of the evidence.

                                               8
increase under § 2K2.1(b)(1)(A) because the offense involved at least three but less

than eight firearms; (3) a two-level increase under § 2K2.1(b)(4) because the .357

firearm had an obliterated serial number; and (4) a four-level increase under §

2K2.1(b)(6) because Parks possessed the firearms and ammunition in the storage

unit in connection with drug trafficking. Ultimately, however, because Parks was

an armed career criminal under 18 U.S.C. § 924(e), the PSI calculated his offense

level for Counts 3 and 5 under U.S.S.G. § 4B1.4(a) and (b), the “armed career

criminal” enhancement.3 The PSI listed Parks’s offense level as 34 under the

armed career criminal enhancement.

       The PSI set out Parks’s criminal history, including state-court convictions

for possession of cocaine with intent to distribute and possession of marijuana

(1984), aggravated assault (1987), possession of marijuana and cocaine (1991), and

possession of cocaine with the intent to distribute and possession of a firearm by a

felon (1998). The PSI noted Parks was arrested, but not convicted, for aggravated

       3
         U.S.S.G. § 4B1.4(a) provides that a defendant subject to an enhanced sentence under 18
U.S.C. § 924(e) is an “armed career criminal.” U.S.S.G. § 4B1.4(b) provides that the offense
level for an armed career criminal is the greatest of:
        (1) the offense level applicable from Chapters Two and Three; or
        (2) the offense level from 4B1.1 (Career Offender) (if applicable); or
        (3) (A)         34, if the defendant used or possessed the firearm or ammunition in
                        connection with either a crime of violence, as defined in § 4B1.2(a), or a
                        controlled substance offense, as defined in 4B1.2(b), or if the firearm
                        possessed by the defendant was of a type described in 26 U.S.C. 5845(a);
                        or
            (B)         33, otherwise.
U.S.S.G. § 4B1.4(b) (emphasis added).

                                                 9
child molestation, cocaine trafficking, and contributing to the delinquency of a

minor. Parks’s previous convictions gave him 9 criminal history points which

placed him in criminal history category IV. Because Parks was an armed career

criminal under U.S.S.G. § 4B1.4, the PSI listed his criminal history category as VI

pursuant to U.S.S.G. § 4B1.4(c)(2). Based on his total offense level of 34 and

criminal history category of VI, Parks’s advisory guidelines range was 262 to 327

months’ imprisonment.

      At sentencing, Parks objected to the PSI’s finding that his offense level was

34 under § 4B1.4(b)(3)(A), rather than 33, arguing that (1) there was no evidence

that the firearm or ammunition involved in Count 5 was used in connection with a

drug crime or crime of violence, and (2) the armed career criminal enhancement

was based partially on conduct charged in Count 1 (possession of ammunition in

the safe), of which he was acquitted.

      In response the government argued that Parks should receive an offense

level of 34 under § 4B1.4(b)(3)(A), and not 33 under § 4B1.4(b)(3)(B), because the

firearms in Count 5 were used in connection with a drug crime. The government

contended: (1) the cocaine found in Parks’s pocket (in connection with his

conviction under Count 3) and the other evidence supported the fact that he was a

drug dealer and the guns in the storage unit were used “as a tool of his trade,” and



                                          10
(2) although Parks was acquitted on Counts 1 (possession of ammunition in the

safe) and 4 (possession with intent to distribute crack cocaine) the evidence at trial

showed that the ammunition seized from the safe matched the firearms found in the

storage unit, Parks’s wallet was in the safe, and that crack cocaine was also found

in the safe. In the alternative, the government argued that Parks used the firearms

in Count 5 in connection with a “crime of violence” under § 4B1.4(b)(3)(A) in that

he was charged with aggravated child molestation of Kendra Brooks, an underage

female who was present in Apartment B when it was searched on January 9, 2004.

       The district court sustained Defendant Parks’s objection to the offense level

of 34 under § 4B1.4(b)(3)(A), agreeing with Parks that he did not possess a firearm

or ammunition in connection with a crime of violence or a controlled-substance

offense. Specifically, the district court concluded that: (1) it was difficult, based on

the evidence, to conclude that the guns (in the storage unit) in Count 5 were related

to drug trafficking, and (2) there was “no evidence” from which it could connect

the use of a firearm to the charge of aggravated child molestation.

       The district court concluded that Parks’s total offense level was 33 and his

criminal history category was VI. This resulted in a new advisory guidelines range

being 235 to 293 months’ imprisonment.4 The district court sentenced Parks to


       4
        On appeal, Parks has not challenged his criminal history category of VI. We have not
found any objection by Parks in the district court to paragraph 60 of the PSI which listed his

                                               11
concurrent terms of 240 months’ imprisonment on Count 3 (attempt to distribute

cocaine) and 293 months’ imprisonment on Count 5 (convicted felon in possession

of firearms and ammunition in storage unit). Parks objected, arguing his sentence

was not reasonable.

       Parks filed this timely appeal.

                                      II. DISCUSSION

       On appeal, Parks raises what he captions as five separate issues: (1) the

government’s trial evidence materially varied from Count 3 charging Parks with

attempt to distribute cocaine; (2) the government presented insufficient evidence to

support his Count 3 conviction; (3) the government presented insufficient

evidence to support his Count 5 conviction; (4) the government’s late disclosure of

the existence of Parks’s wallet and the wallet’s admission into evidence

substantially prejudiced his right to a fair trial and thus violated the Sixth

Amendment; and (5) the district court’s sentence was substantively unreasonable.

We address each issue in turn.

A.     Count 3 – Attempt to Distribute Cocaine

       As to Count 3, Parks argues (1) there was insufficient evidence to support

his Count 3 conviction; and alternatively (2) the government’s evidence materially



criminal history category as category VI.

                                            12
varied from the indictment because Count 3 charged him with attempting to

distribute cocaine but the trial evidence tended to prove the separate offense of

possession of cocaine with the intent to distribute.

      We review de novo the denial of a Rule 29 motion for acquittal and the

sufficiency of the evidence to sustain a conviction, “viewing the evidence in the

light most favorable to the government and drawing all reasonable inferences and

credibility choices in favor of the jury’s verdict.” United States v. Tampas, 493

F.3d 1291, 1297-98 (11th Cir. 2007) (quotation marks omitted). “The jury is free

to choose among alternative reasonable interpretations of the evidence, and the

government’s proof need not exclude every reasonable hypothesis of innocence.”

Id. at 1298 (citations and quotation marks omitted). Where, as in this case, the jury

convicted the defendant, we affirm the conviction “if a reasonable juror could have

concluded that the evidence established [the defendant’s] guilt beyond a reasonable

doubt.” Id.

      Count 3 charged Parks with attempting to distribute cocaine, in violation of

21 U.S.C. § 841(a)(1) and (b)(1)(c)). Section 841(a)(1) makes it unlawful for a

person to knowingly or intentionally distribute a controlled substance or to possess

with the intent to distribute a controlled substance. “Distribute” is defined as “to

deliver (other than by administering or dispensing) a controlled substance or a



                                          13
listed chemical.” 21 U.S.C. § 802(11). Section 846 provides that “[a]ny person

who attempts . . . to commit any offense defined in this subchapter shall be subject

to the same penalties as those prescribed for the offense . . . .” 5

       “The basic elements of an attempt are (1) an intent to engage in criminal

conduct and (2) conduct constituting a ‘substantial step’ towards the commission

of the substantive offense which strongly corroborates the defendant’s criminal

intent.” United States v. Collins, 779 F.2d 1520, 1533 (11th Cir. 1986); accord

United States v. Yost, 479 F.3d 815, 819 (11th Cir. 2007). It is the defendant’s

“objective acts,” not his subjective intent, that must “mark the defendant’s conduct

as criminal.” United States v. McDowell, 705 F.2d 426, 428 (11th Cir. 1983).

       Viewing, as we must, the evidence in the light most favorable to the

government, we conclude the trial evidence was sufficient to sustain Parks’s Count

3 conviction. The evidence showed Parks took several substantial steps toward

distribution in that: (1) he had obtained nearly $4,000 of cash in small bills, (2) he

had obtained sizable amounts of cocaine, (3) he had acquired implements of drug

distribution such as scales and razor blades, (4) he had divided up the cocaine into

30 small baggies of cocaine on his person, (5) there was a hole through the burglar

bar in his front door through which drugs could be passed easily and safely, and (6)



       5
           Defendant Parks does not dispute that 21 U.S.C. § 846 applies to attempt charges.

                                                 14
law enforcement’s observation of the apartment building before the search showed

several individuals coming and going, from which the jury may have inferred other

completed drug transactions. A reasonable juror could have inferred from this

evidence that Parks divided up the cocaine and then placed the cocaine in 30 small

baggies intending to distribute them and that those objective acts were a substantial

step in the commission of a distribution offense.

       Parks’s other argument—that the government’s trial evidence materially

varied from Count 3—also fails.6 “A ‘variance’ occurs when the evidence at trial

establishes facts materially different from those alleged in the indictment.” United

States v. Caporale, 806 F.2d 1487, 1499 (11th Cir. 1986). When the defendant

claims a material variance between the indictment and the evidence presented at

trial, we consider “[f]irst, whether a material variance did occur, and, second,

whether the defendant suffered substantial prejudice as a result.” United States v.

Chastain, 198 F.3d 1338, 1349 (11th Cir. 1999). “To determine whether a variance

was material, we look at the evidence in the light most favorable to the government

. . . .” United States v. Seher, 562 F.3d 1344, 1366 (11th Cir. 2009). In

considering whether a variance caused the defendant substantial prejudice, we may

       6
         It appears that Parks did not raise this material variance claim in the district court. For
example, his Rule 29 motion for acquittal on Count 3 argued only that the government could not
convict him of Count 3 because “there’s simply no evidence whatsoever that he attempted to
distribute cocaine . . . .” We need not determine whether only plain-error review applies because
Parks’s material variance claim fails under even de novo review.

                                                 15
consider whether “the proof at trial differed so greatly from the charges in the

indictment that the defendant was unfairly surprised and had an inadequate

opportunity to prepare a defense.” Caporale, 806 F.2d at 1500.

      Parks has not shown error because the trial evidence did not materially vary

from the charges in Count 3. Indeed, as outlined above, the evidence proved the

Count 3 charge of attempting to distribute cocaine. That the evidence may have

proved another offense—such as possession with intent to distribute—does not

mean that it did not prove attempt to distribute cocaine too. Parks’s material

variance argument is really another way of arguing the conduct proven against

Parks was insufficient to prove an attempt to distribute offense. In any event,

Parks has not shown that he was unfairly surprised by the evidence or was not

afforded an adequate opportunity to prepare a defense, or was substantially

prejudiced by the trial evidence.

B.    Count 5 – Felon in Possession of Firearms and Ammunition

      As to Count 5, Parks argues the government’s trial evidence was insufficient

to establish that Parks actually or constructively possessed the firearms or

ammunition found in the storage unit. As with Parks’s sufficiency challenge to

Count 3, we review this issue de novo, viewing the evidence in the light most

favorable to the government and drawing all reasonable inferences and credibility



                                          16
choices in favor of affirming the jury’s verdict.

       Count 5 charged Parks, a convicted felon, with possessing the firearms and

ammunition found in the storage unit, “[o]n or about January 13, 2004,” the date of

the search, in violation of 18 U.S.C. § 922(g).7 To establish a § 922(g) offense, the

government must prove beyond a reasonable doubt that the defendant “knowingly

possessed a firearm and had been previously convicted of a felony.” United States

v. Gunn, 369 F.3d 1229, 1235 (11th Cir. 2004).8

       Possession can be either actual or constructive and can be sole or joint.

United States v. Iglesias, 915 F.2d 1524, 1528 (11th Cir. 1990). “A defendant has

constructive possession if he exercises ownership, dominion, or control over the

firearm. A defendant also has constructive possession if he has the power and

intention to exercise dominion or control. The defendant may exercise that

dominion and control either directly or through others.” Gunn, 369 F.3d at 1235

(citations omitted). Constructive possession can be established by showing the

defendant had “dominion or control over the premises or the vehicle” where the

firearm was found. United States v. Derose, 74 F.3d 1177, 1185 (11th Cir. 1996).


       7
        “When the government charges that an offense occurred ‘on or about’ a certain date, the
defendant is on notice that the charge is not limited to the specific date or dates set out in the
indictment. Proof of a date reasonably near the specified date is sufficient.” United States v.
Reed, 887 F.2d 1398, 1403 (11th Cir. 1989) (citation omitted).
       8
        Parks does not dispute now, and did not dispute at trial, that he was convicted of felony
offenses within the meaning of § 922(g).

                                                17
      Here the trial evidence showed that Parks had constructive possession of the

firearms and ammunition in the storage unit. Parks does not dispute that Gilmore

and other law enforcement officers found the firearms and ammunition when they

executed a search warrant on Unit # 4905, which Parks began renting on August

29, 2002 and which he was still renting at the time of the execution of the search

warrant on January 13, 2004. Parks and his mother were the only two individuals

who had access to the unit under the rental agreement. A rental facility employee

testified that only Parks and his mother could have gained access to the unit, even

if someone else had made a rental payment on Parks’s behalf or walked in with his

identification.9 In order to access the storage unit, someone would need both (1)

U-Haul’s key to unlock the U-Haul lock, which could be obtained by presenting

identification at the U-Haul counter, and (2) the key to unlock the renter’s lock on

the unit. Thus, Parks had dominion and control over the storage unit.

      Given this evidence of Parks’s dominion and control, Parks argues instead

that because he was in custody during the four days between his January 9 arrest

and the January 13 search of the storage unit, it is possible someone, presumably

his mother, put firearms and ammunition in the storage unit without his knowledge

during that four-day period, and thus he should not be held liable for possessing



      9
          Parks’s mother did not testify at trial.

                                                     18
them. We disagree. First, the fact that Parks’s mother had access to the unit does

not preclude a jury from finding that Parks had constructive possession of the

firearms and ammunition found in the unit. “Constructive possession need not be

exclusive . . . .” United States v. Poole, 878 F.2d 1389, 1392 (11th Cir. 1989)

(although defendant did not have exclusive control over her house, several other

individuals lived there, and defendant had returned from a trip only minutes before

the execution of the search warrant, the facts were sufficient for a jury to find that

she constructively possessed cocaine found in the house because she owned and

exercised dominion and control over the house); United States v. Montes-

Cardenas, 746 F.2d 771, 778 (11th Cir. 1984) (“Constructive possession may be

shared with others, and can be established by circumstantial or direct evidence.”);

accord United States v. Marx, 635 F.2d 436, 440 (5th Cir. Unit B Jan. 1981); see

United States v. Faust, 456 F.3d 1342, 1346 (11th Cir. 2006) (holding evidence

was sufficient to show defendant had constructive possession of cocaine in

apartment even though his wife also lived there and was the sole signatory on the

renewal lease). Moreover, Parks’s mother did not testify and there is no evidence

of his mother accessing the storage unit during the relevant time frame.

      The second problem for Parks is that the indictment charged that he

possessed these items “on or about” January 13, 2004. An indictment need not



                                           19
charge dates with absolute specificity, and proof of conduct reasonably near the

charged date, from which the jury was entitled to infer possession, is sufficient.

The jury was entitled to infer that the presence of firearms and ammunition in a

storage unit continuously rented by Parks established constructive possession – and

we can reverse that determination only if no reasonable juror would have made that

inference. Parks has not met this burden.10

C.     Introduction of the Wallet at Trial

       Parks argues the government violated discovery rules by not informing him

of the existence of the wallet after it was found by Investigator Gilmore around

August 1, 2008, and that this violation caused enough prejudice that the district

court should have excluded the wallet from evidence at trial. Parks asserts the


       10
          Parks cites United States v. Clavis, 956 F.2d 1079, 1089, modified in part on other
grounds, 977 F.2d 538 (11th Cir. 1992), in support of his argument. That decision is materially
distinguishable from this case. In Clavis, this Court held evidence was not sufficient to sustain a
defendant’s conviction for possessing cocaine on the date charged in the indictment. Id. at 1089.
The defendant was not present when law enforcement agents searched the house where the
cocaine was found because the defendant, like Parks, was arrested five days before. Id.
Importantly, however, the house was rented to a different person than the defendant, and two
other people were in the house when it was searched. Id. at 1085. During the search, agents
found an address book bearing defendant’s name, a Western Union money receipt bearing
defendant’s name and the address of the house, and an application for a social security number
bearing defendant’s name and the address of the house. Id. at 1085, 1089. This Court
determined the evidence was sufficient to show the defendant had been living in the house, but
not sufficient to show his possession of cocaine because of the intervening time lag and other
individuals in control of the house and its contents at the time of search. Id. at 1089. In contrast,
in this case the only evidence presented was that Parks rented the unit and that only he and his
mother could have accessed it; and, there was no evidence that Parks’s mother ever entered the
unit or stored any property there. The jury was entitled to infer from this evidence that Parks
constructively possessed the weapons and ammunition in the storage unit.

                                                 20
government knew the wallet existed and withheld that information for

approximately 10 months before the May 18, 2009 date of trial.

       We review discovery and evidentiary rulings for abuse of discretion.11 We

will not reverse a defendant’s conviction on the basis of a discovery violation

unless it violates that defendant’s substantial rights. United States v. Bailey, 123

F.3d 1381, 1399 (11th Cir. 1997); United States v. Camargo-Vergara, 57 F.3d 993,

998 (11th Cir. 1994). “Substantial prejudice exists when a defendant is unduly

surprised and lacks an adequate opportunity to prepare a defense or if the mistake

substantially influences the jury.” Bailey, 123 F.3d at 1399; accord Camargo-

Vergara, 57 F.3d at 998-999.

       Criminal Rule 16 provides, in relevant part, that “[u]pon a defendant’s

request, the government must permit the defendant to inspect and to copy or

photograph books, papers, documents, data, photographs, tangible objects,

buildings or places, or copies or portions of any of these items, if the item is within

the government’s possession, custody, or control and: (i) the item is material to

preparing the defense; (ii) the government intends to use the item in its

case-in-chief at trial; or (iii) the item was obtained from or belongs to the



       11
         “We review cases dealing with discovery violations under Fed. R. Crim. P. 16 using an
abuse of discretion standard.” United States v. Hastamorir, 881 F.2d 1551, 1559 (11th Cir.
1989).

                                              21
defendant.” Fed. R. Crim. P. 16(a)(1)(E). Additionally, “[a] party who discovers

additional evidence or material before or during trial must promptly disclose its

existence to the other party or the court if: (1) the evidence or material is subject to

discovery or inspection under this rule; and (2) the other party previously

requested, or the court ordered, its production.” Id. 16(c)).

      Upon violation of Rule 16, the district court may order that the party permit

discovery or inspection, grant a continuance, prohibit the violating party from

introducing the undisclosed evidence, or enter any other just order. Id. 16(d)(2).

Generally, “the district court should impose the least severe sanction necessary to

ensure prompt and complete compliance with its discovery orders.” United States

v. Turner, 871 F.2d 1574, 1580 (11th Cir. 1989). “Factors for the district court to

consider in deciding to impose a sanction include reasons for the delay in

complying with the discovery order, whether there was any bad faith on the part of

the prosecution, prejudice to the defendant, and the availability of a means to cure

the prejudice, including continuances and recesses.” Id.

      Parks has not shown either that the district court abused its discretion in

refusing to exclude the wallet from the government’s trial evidence or that his

convictions should be reversed because the government’s Rule 16 violation

substantially prejudiced his case. The government informed Parks about the wallet



                                           22
initially and disclosed a copy of a photograph showing the wallet in the safe with a

package of cocaine. While the photograph does not show the contents of the

wallet, Officer Gilmore did include the existence of the wallet and Parks’s

identification found inside the wallet in the inventory of items seized that was

returned to the judge after the execution of the search warrant. On February 7,

2007 (over two years before Parks’s trial), Officer Gilmore testified at an

evidentiary hearing in the district court that he had found a wallet containing

Parks’s identification inside the safe when he executed the warrant. For most of

this case, the government believed in good faith that the wallet had been destroyed,

and it informed Parks as such. At the beginning of trial, the government informed

Parks it had found the wallet and intended to use it at trial. The district court then

granted Parks a one-day continuance and permitted Parks to file a motion to

exclude the wallet. Parks’s counsel did not request more time to prepare as to the

wallet. The district court subsequently denied the motion to exclude because it

found no bad faith by the government and no prejudice to Parks, because he had

known about the existence of the wallet all along, even if he believed it had been

destroyed.

      This Court has instructed district courts that usually the least-severe remedy

is appropriate. Here, the district court granted a one-day continuance and fully



                                           23
considered how the existence of the wallet itself would impact Parks’s case. The

following day, after the district court denied Parks’s motion to exclude the wallet,

the district court told Parks’s defense counsel it would hear any additional

arguments regarding continuing the trial. In response, Parks’s defense counsel did

not ask for additional time to prepare for trial beyond the one-day continuance, but

instead stated, “Judge, we understand the court’s ruling, and we’re ready to go

forward.” We see no abuse of discretion in the district court’s conclusion.

      Alternatively, Parks has not shown that any Rule 16 violation prejudiced his

substantial rights. Parks knew about the existence of the wallet and the photograph

the government intended to introduce of the wallet in the safe, and about testimony

from law enforcement agents describing the contents of the wallet. Parks also has

not shown the late introduction of the actual wallet in the photograph prevented

him from making an adequate defense. Indeed defense counsel stated he was ready

to go forward with trial after the district court denied Parks’s motion to exclude.

Finally, Parks was acquitted of a significant part of the conduct connected with the

wallet, including possession of ammunition found in the safe (Count 1) and

possession of crack cocaine found in the bedroom (Count 4).

D.    Sentencing Issues

      Parks argues his sentences of 293 months’ imprisonment on Count 5 and



                                          24
240 months’ imprisonment on Count 3 are substantively unreasonable because the

sentences are (1) based on conduct bearing no relationship to the crimes for which

he was convicted, and (2) greater than necessary to fulfill the purposes set forth in

18 U.S.C. § 3553(a)(2).

      We review the reasonableness of a sentence for abuse of discretion using a

two-step process. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008).

We look first at whether the district court committed any significant procedural

error and then at whether the sentence is substantively reasonable under the totality

of the circumstances. Id. Parks does not challenge the district court’s guidelines

calculations or argue that his sentences were procedurally unreasonable. Rather,

Parks argues only that his sentences were substantively unreasonable.

      “In reviewing the ultimate sentence imposed by the district court for

reasonableness, we consider the final sentence, in its entirety, in light of the

§ 3553(a) factors.” United States v. Thomas, 446 F.3d 1348, 1351 (11th Cir.

2006).12 Although we do not apply a presumption of reasonableness to a sentence


      12
        The § 3553(a) factors include:
      (1) the nature and circumstances of the offense and the history and characteristics of
      the defendant; (2) the need to reflect the seriousness of the offense, to promote
      respect for the law, and to provide just punishment for the offense; (3) the need for
      deterrence; (4) the need to protect the public; (5) the need to provide the defendant
      with needed educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent policy
      statements of the Sentencing Commission; (9) the need to avoid unwanted
      sentencing disparities; and (10) the need to provide restitution to victims.

                                               25
imposed within a correctly calculated guidelines range, we ordinarily expect that

such a sentence is reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir.

2008). Moreover, “the party who challenges the sentence bears the burden of

establishing that the sentence is unreasonable in the light of both [the] record and

the factors in section 3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th

Cir. 2005).

       The district court sentenced Parks to a total of 293 months’ imprisonment on

Count 5, the high end of the advisory guidelines range, and 240 months for Count

3, neither of which Parks argues was incorrectly calculated. At sentencing, the

government presented the testimony of: (1) Kendra Brooks, a minor, who

submitted a statement to police that Parks had sexual relations with her from when

she was 13 to 16 years old and that she had three pregnancies and miscarriages

during her relationship with Parks; and (2) Kendra Brooks’s father, Henry Jeter,

who testified that Kendra ran away from home at age 13 and was being held by

Parks, who Jeter described as a “monster,” against her will. The district court had

already concluded that the aggravated child molestation charge was not sufficiently

connected to the weapons found in the storage unit to warrant an offense level of

34 under § 4B1.3(b)(3)(A). However, the district court allowed testimony from



United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (summarizing 18 U.S.C. § 3553(a)).

                                              26
Brooks and her father in connection with the § 3553(a) factors.

       In considering Parks’s conduct as a whole before imposing the sentences,

the district court noted that when law enforcement officers searched Parks’s

apartment they found “stolen property, . . . dealing in drugs; minors there for

sexual purposes. There’s everything in the world going on in this place.” The

district court also noted that Parks’s criminal history illustrated the “sad truth . . .

that [Parks] . . . built the history of over 20 years of conduct that’s just not

appropriate.” The district court continued, addressing Parks directly: “You are not

in the past contributing to society. You’re pulling it down. You’re putting drugs

on the streets; you’re stealing property; you’re having children, runaways, staying

in your house. There’s nothing good going on. . . . [W]hen I look at the 3553

factors, I just don’t find anything, that mitigates in your favor.”

       Parks argues the district court erred in considering the testimony of Brooks

and her father Jeter. He contends that the government’s recommendation of 293

months’ imprisonment on Count 5 (firearms and ammunition in the storage unit)

was based on the allegation that Parks committed aggravated child molestation

with Brooks. Parks contends this testimony was irrelevant and the district court’s

consideration of such testimony in determining his sentence was unreasonable.

Parks notes that, under U.S.S.G. § 1B1.3(a)(1) and (a)(3), the guidelines limit the



                                            27
“relevant conduct” on which the guideline range determination is to be based to

acts and omissions committed by the defendant during the offense of conviction

and to the harm that results from those acts and omissions. See U.S.S.G. § 1B1.3.

      Parks’s argument is unpersuasive. First, § 1B1.3 identifies “relevant

conduct” for the purpose of calculating a defendant’s advisory guidelines range,

and not for the purpose of determining a reasonable sentence within that range

under the factors listed in § 3553(a). See U.S.S.G. § 1B1.3 (titled, “Relevant

Conduct (Factors that Determine the Guideline Range)”). The transcript from the

sentencing hearing reveals that the district court explicitly refused to consider the

aggravated child molestation charge in its calculation of the advisory guidelines

range. In calculating Parks’s offense level under the armed career criminal

enhancement in § 4B1.4(b)(3)(B), the district court sustained Parks’s objection to

the use of the aggravated child molestation charge and concluded that Parks’s

offense level should be 33 rather than 34 because there was insufficient evidence to

connect Parks’s possession of firearms with the charge of aggravated child

molestation. Furthermore, at the point in the hearing when the district court ruled

that Parks had an offense level of 33 with a criminal history category of VI, neither

Brooks nor Jeter had testified yet. Thus, it is clear from the record that the district

court relied on Brooks’s and Jeter’s testimony only as to the determination of his



                                           28
sentences within the advisory guidelines range, and not as to the calculation of that

range.

         Second, as to the substantive reasonableness of Parks’s sentence, the district

court did not err in considering Brooks’s and Jeter’s testimony. In fashioning a

reasonable sentence, federal sentencing law provides: “No limitation shall be

placed on the information concerning the background, character, and conduct of a

person convicted of an offense which a court of the United States may receive and

consider for the purpose of imposing an appropriate sentence.” 18 U.S.C. § 3661.

The § 3553(a) factors include, inter alia, “the history and characteristics of the

defendant,” and “the need to protect the public.” Talley, 431 F.3d at 786. Parks

has shown no error in the district court’s consideration of Jeter’s and Brooks’s

testimony in determining reasonable sentences in this case.

         Parks also argues his 293-month sentence under Count 5 is greater than

necessary to satisfy the § 3553(a) factors. Because he was 49 years old at

sentencing, Parks asserts the 240-month sentence he requested would have been

sufficient.13 The district court considered Parks’s total conduct, including his

criminal history and acquitted offenses, in determining the sentence to impose. As

         13
         Despite arguing that both of his sentences are unreasonable, Parks contends in his brief
on appeal that a 240-month sentence (the same length as his Count 3 sentence) would be
reasonable and adequate in light of the factors in 18 U.S.C. § 3553(a). Thus, Parks has conceded
the reasonableness of his sentence under Count 3. Regardless, we conclude that both sentences
are substantively reasonable under the circumstances.

                                               29
the district court discussed at sentencing, Parks had an extensive criminal history

of drug trafficking and firearms possession and was involved, albeit through

acquitted conduct, with child molestation and providing illegal drugs to minors in

exchange for sex. The district court was within its discretion to sentence Parks to

an imprisonment term at the top end of the correctly-calculated advisory guidelines

range.

         For all of these reasons, we affirm Parks’s convictions and sentence.

         AFFIRMED.




                                           30